   Case 4:20-cv-04177-LLP Document 5 Filed 12/17/20 Page 1 of 3 PageID #: 45




                             UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH DAKOTA

                                      SOUTHERN DIVISION


KEVIN CHRISTOPHER MICHEAL TRIPP,
                                                                 4:20-CV-04177-LLP
                        Petitioner,

        vs.
                                                          ORDER DISMISSING PETITION
BOB DOOLEY, DARIN YOUNG, and JASON
RAVNSBORG, Attorney General of the State of
South Dakota,

                        Respondents.


       Petitioner, Kevin Christopher Micheal Tripp, an inmate at the South Dakota State

Penitentiary in Sioux Falls, South Dakota, has filed a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254. See Doc. 1. It appears from the petition that Tripp has three prior state court

convictions: a sexual contact with a child conviction, an aggravated assault conviction, and a

sliming conviction. Id. at 1. This is Tripp’s fifth such petition. His first petition was dismissed

without prejudice on his own motion so he could exhaust his state court remedies. See Tripp v.

Dooley, 4:19-CV-04079-LLP, Docs. 21, 22. Tripp’s second and third petitions were dismissed

without prejudice for failure to exhaust. See Tripp v. Warden of S.D. State Penitentiary, 4:19-CV-

04120-LLP, Docs. 20, 22, 23; Tripp v. Dooly, 4:19-CV-04162-LLP, Docs. 6, 8, 9. Tripp’s fourth

petition was dismissed without prejudice on Tripp’s own motion to withdraw. See Tripp v. Dooley,

4:20-CV-04095-LLP, Docs. 13, 14, 15.

       As the court previously advised in Tripp’s prior habeas cases, there are a number of

procedural rules that apply to an application for habeas relief by a state prisoner under § 2254.
   Case 4:20-cv-04177-LLP Document 5 Filed 12/17/20 Page 2 of 3 PageID #: 46




Chief among them is the doctrine of state court exhaustion, which limits federal habeas review of

state court convictions as follows:

       (b)(1) An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted unless it appears
       that—
               (A) the applicant has exhausted the remedies available in the
                  courts of the state; or
               (B)     (i) there is an absence of available State corrective
                         process; or
                       (ii) circumstances exist that render such process
                       ineffective to protect the rights of the applicant.
       ...
       (c) An applicant shall not be deemed to have exhausted the remedies available in
       the courts of the State, within the meaning of this section, if he has the right under
       the law of the State to raise, by any available procedure, the question presented.

28 U.S.C. § 2254(b), (c). The above codifies what was previously a judicial doctrine of exhaustion.

       “[T]he state prisoner must give the state courts an opportunity to act on his claims before

he presents those claims to a federal court in a habeas petition.” O’Sullivan v. Boerckel, 526 U.S.

838, 842 (1999). The exhaustion rule requires state prisoners to seek complete relief on all claims

in state court prior to filing a writ of habeas corpus in federal court. “[S]tate prisoners must give

the state courts one full opportunity to resolve any constitutional issues by invoking one complete

round of the State’s established appellate review process.” Id. at 845. “A claim is considered

exhausted when the petitioner has afforded the highest state court a fair opportunity to rule on the

factual and theoretical substance of his claim.” Ashker v. Leapley, 5 F.3d 1178, 1179 (8th Cir.

1993). Federal courts should, therefore, dismiss a petition for a writ of habeas corpus that contains

claims that the petitioner did not exhaust at the state level. See 28 U.S.C. ' 2254; Rose v. Lundy,

455 U.S. 509, 522 (1982). The exhaustion requirement is waived “only in rare cases where

exceptional circumstances of peculiar urgency are shown to exist.” Mellott v. Purkett, 63 F.3d 781,

784 (8th Cir. 1995).



                                                 2
   Case 4:20-cv-04177-LLP Document 5 Filed 12/17/20 Page 3 of 3 PageID #: 47




       What all this means in plain English is that Tripp must receive a decision from the South

Dakota state habeas court first, and then a decision from the South Dakota Supreme Court on his

habeas petition, before proceeding in this Court. Here, Tripp attached to his petition a state

application for writ of habeas corpus dated November 9, 2020. Doc. 1-1 at 1-9. Tripp has not

presented any evidence that the attached application for writ of habeas corpus has been fully

adjudicated by a South Dakota circuit court and the South Dakota Supreme Court. Thus, the Court

dismisses Tripp’s present habeas petition for failure to exhaust his state remedies.

       Accordingly, based upon the record,

       IT IS ORDERED:

       1.      That Tripp’s motion to proceed in forma pauperis (Doc. 2) is denied.

       2.      That Tripp’s petition under 28 U.S.C. § 2254 for writ of habeas corpus (Doc.1) is

               dismissed without prejudice.

       DATED December 17, 2020.


                                                     BY THE COURT:

ATTEST:
MATTHEW W. THELEN, CLERK                             Lawrence L. Piersol
                                                     United States District Judge
_____________________________




                                                 3
